De MUNIZ, J.,
concurring.
I agree with Judge Buttler’s opinion. I write separately only to address the dissent, which ignores a statutory result because it prefers a different policy. Policy determinations are for the legislature, and the dissent’s implication that it is within our province to dictate policy is wrong.
Coining a clever phrase, such as “[t]his is no way to treat a grandfather,” 114 Or App at 554, is no substitute for recognizing and acknowledging the difficult and competing interests that the legislature confronts in determining which “family” ties will receive legal recognition and in what contexts. Those interests were presumably considered when the legislature chose to protect the rights of a person who has established a parent-child relationship under ORS 109.119, on which the dissent relies, and to allow a grandparent to petition for visitation under ORS 109.121. Neither of those statutes assists petitioner here, because he no longer has the legal status of grandparent. If that result is to be changed, the legislature must make the decision. The competing interests surrounding that issue, which are represented here by mother and petitioner, must be addressed to that forum.